TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00066-CV



                                 R. K. S. and I. M., Appellants

                                                 v.

               Texas Department of Family and Protective Services, Appellee




              FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
  NO. D-1-FM-20-001541, THE HONORABLE MADELEINE CONNOR, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant R. K. S. filed her notice of appeal on February 9, 2022. The appellate

record was complete on March 21, 2022, making appellant’s brief due on April 11, 2022. On

April 11, 2022, counsel for appellant filed a first motion for extension of time seeking an

additional 14 days to file appellant’s brief. On April 25, 2022, counsel for appellant filed a

second motion for extension of time to file appellant’s brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we dismiss as moot appellant’s first motion, grant appellant’s

second motion and order Karen J. Langsley to file appellant’s brief no later than May 2, 2022. If
the brief is not filed by that date, counsel may be required to show cause why she should not be

held in contempt of court.

               It is ordered on April 28, 2022.



Before Justices Goodwin, Baker, and Triana




                                                  2